Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 12 with the instant application on 28 April 2020.  In a Preliminary Amendment filed on the same date, Applicants amended claims 3 – 11.  Consequently, claims 1 – 12 are available for substantive examination.
Election of Species 
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept pursuant to PCT Rule 13.1. 
The species are as follows: 
a.	polyacrylic acid	(see claims 2, 3, 7, 8);
b.	thickener		(see claims 2, 3, 7, 8);
c.	cross-linking agent	(see claims 2, 3, 7, 8);
d.	plasticizer		(see claims 3-5); and
e.	lactic acid ester	(see claims 2, 3, 7, 8).
Applicants are required, in their Response to this Action, to elect a single species from each of the above genera to which the claims shall be restricted if no generic claim is finally held to be allowable.  The Response must also identify the claims readable on the elected species, 
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicants are advised that the Response to this Requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Traversal 
The election may be made with or without traverse.  To preserve a right to petition, the Applicants must traverse the election.  If the Response does not distinctly and specifically point 
Should Applicants traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species that depend from, or otherwise require, all the limitations of an allowable generic claim, as provided by 37 CFR § 1.141.
Correction of Inventorship 
Applicants are reminded that, upon the cancellation of claims to a non-elected invention, they must correct inventorship in compliance with 37 CFR § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Applicants must accompany a request to correct inventorship pursuant to 37 CFR § 1.48(a) with an application data sheet in accordance with 37 CFR § 1.76 that identifies each inventor by his or her legal name, and by the processing fee required pursuant to 37 CFR § 1.17(i).
CONCLUSION 
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619